DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2020 has been entered.

Response to Arguments
Applicant’s arguments filed 09/10/2020 with respect to the claim rejections under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive, and as such, the claim rejections under 35 U.S.C. 102(a)(1) have been withdrawn [e.g., the examiner agrees with applicant that the prior art reference JP S51127914 (Petorii) fails to clearly anticipate the new claim limitations concerning the first strut being positioned forward of the speed reduction assembly/gearbox, and such that the first scavenge conduit and the first supply conduit extend through the first strut].
With respect to applicant’s arguments concerning the claim rejections under 35 U.S.C. 103, in particular that US 8083030 (Portlock) fails to fairly render the claimed invention(s) obvious, the examiner respectfully disagrees [further noting that applicant merely asserts that Portlock fails to cure the deficiencies of Petorii, without explaining how the claims avoid (or are non-obvious over) the Portlock prior art reference];
[e.g., Portlock (Figure 2) teaches an analogous gas turbine engine and/or gas turbine engine gear gearbox/speed reduction assembly (90), and wherein the lubrication fluid communicated to the gearbox/speed reduction assembly exits via at least one scavenge conduit/drain passage (d) that is extending through a first strut/support structure (42) of which is positioned forward of the gearbox/speed reduction assembly (e.g., see the leftmost drain passage (d) per Fig. 2), and as such, in consideration of the fact that Petorii and Portlock are each relevant to at least the same general field(s) of endeavor concerning gas turbine engines, gearbox/speed reduction assembly lubrication systems for gas turbine engines, etc., there would be no unexpected result(s)/effect(s) achieved via configuring the scavenge/return conduit (described but not illustrated) per Petorii to extend through a strut/support structure that is positioned forward of the gearbox/speed reduction assembly, and furthermore, having the supply conduit (37) per Petorii provided through a strut/support structure that is slightly forward of the gearbox/speed reduction assembly would be an obvious matter of routine design choice/consideration with regards to the particular gas turbine engine application (e.g., a gas turbine engine application that has the corresponding turbine rotor assemblies arranged/positioned differently with respect to the gearbox/speed reduction assembly (e.g., the particular routing of (or the decision as to how to effectively route) fluid supply conduits with respect to the components of a gas turbine engine only involves routine skill in the art, and to the extent that the lubrication fluid must ultimately return to the supply conduit, routing the return duct/scavenging conduit described per Petorii alongside the supply conduit 37 and toward the inlet of the supply conduit 37 (or the sump for supplying lubrication fluid to the supply conduit 37) would be desirable and/or an obvious design consideration for minimizing conduit length(s), thereby enabling the lubrication fluid to be used again expeditiously].
In addition to the highly predictable result(s)/effect(s) that would be achieved via configuring the scavenge/return conduit (described but not illustrated) per Petorii to extend through a strut/support structure that is positioned forward of the gearbox/speed reduction assembly [e.g., in view of the analogous teachings per Portlock discussed above, applicant’s provision of extending the lubrication fluid/scavenging conduit(s)/return duct(s) through a first strut that is positioned forward of the gearbox/speed reduction assembly would yield highly predictable result(s)/effect(s)], Portlock further discusses the motivation(s)/reason(s) that would have led one of ordinary skill in the art to modify the gas turbine engine per Petorii such that multiple scavenging lines are utilized in (or throughout) the various distinct turbine frame portions/struts to accordingly return the oil/lubrication fluid from the gearbox/speed reduction assembly [e.g., as per the independent claim 21], of which include(s) enabling a lightweight lubricating fluid supply system for the lubrication of a gear assembly and other rotating components of the gas turbine engine, and such that the lubricating fluid supply system is compact, relatively uncomplicated, and inexpensive to manufacture, while still providing a high degree of reliability (see Fig. 2-3, 5 in conjunction with column 1, lines 52-61 and column 2, lines 13-17).
See detailed rejection below.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites “the first strut”, and should be corrected to read “the one or more first struts” for clarity/readability.
Claim 11 recites “coupled the”, and should be corrected to read “coupled to the” for clarity/readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 8 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 22, each claim provides for “a flow of lubrication fluid”. The claims are rendered indefinite such that it is not clear as to whether or not the aforementioned flow of lubrication fluid is intended to be the same as (or distinct from) the flow of lubrication fluid (or the flow of fluid) established per the respective independent claims 1 and 21.
Regarding claim 5, the claim recites “the second pressure supply conduit”. There is insufficient antecedent basis for this limitation in the claim [e.g., a second pressure supply conduit has not been clearly established in any of the preceding claims]; [e.g., claim 5 does not depend upon claim 3].
Regarding claim 8, the claim recites “an at least partially circumferential or tangential second opening passage”. The claim is rendered indefinite such that it is not clear as to whether or not there is supposed to be a first opening passage [e.g., there is no longer a clearly established first opening passage provided per claim 7].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being obvious over JP S51127914 (Petorii) in view of US 8083030 (Portlock).
Regarding claim 1, Petorii (Figures 1-2) teaches a gas turbine engine (see page 1; Detailed Description of the Invention, line 1), comprising:
a first turbine frame defining one or more first struts extended along a radial direction (see Fig. 2) [e.g., the first turbine frame defining one or more first struts extended along a radial direction defined by the structure(s) around and/or proximate to the oil supply pipe 37],
see Fig. 2), wherein the turbine rotor assembly comprises a first turbine rotor (21, 23, 25, 26, 27) and a second turbine rotor (22, 24, 38, 39, 40) each disposed on one or more bearing assemblies (28, 30, 31), wherein the first turbine frame defines a first supply conduit (37) through the first strut providing a flow of lubrication fluid to the speed reduction assembly and one or more of the bearing assemblies (see Fig. 2), and wherein the first turbine frame further defines a first scavenge conduit [e.g., return duct] providing an egress of at least a portion of the flow of lubrication fluid from one or more of the bearing assemblies (see Fig. 2 in conjunction with page 3, lines 1-3) [e.g., while not illustrated, the aforementioned excerpt clearly describes a scavenge conduit/return duct for providing an egress of at least a portion of the flow of fluid that was supplied to the one or more bearing assemblies via the first supply conduit 37].
Petorii fails to teach wherein the first strut is positioned forward of the speed reduction assembly, and wherein the first scavenge conduit is provided through the first strut [e.g., the strut through which the first supply conduit 37 is extending is generally positioned above the speed reduction assembly].
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein said gas turbine engine includes a first turbine frame defining one or more first struts (16, 40, 42), and such that a first strut (42) is positioned forward of the speed reduction assembly (90), and wherein a first scavenge conduit (d) is provided through the first strut for providing an egress of at least a portion of the flow of lubrication fluid from one or more of the bearing assemblies (62, 68, 96, 98) and the speed reduction assembly (see Fig. 2 in conjunction with abstract, column 3, lines 31-34, and column 5, lines 46-52) [e.g., observe the leftmost drain passage (d) extending through the first strut (42) of which is forward of the speed reduction assembly (90)].
Furthermore, having the supply conduit (37) per Petorii provided through a strut/supporting structure that is slightly forward of the gearbox/speed reduction assembly would be an obvious matter of routine design choice/consideration with regards to the particular gas turbine engine application [e.g., a gas turbine engine application that has the corresponding turbine rotor assemblies arranged/positioned differently with respect to the gearbox/speed reduction assembly (e.g., the particular routing of (or the decision as to how to effectively route) fluid supply conduits with respect to the components of a gas turbine engine only involves routine skill in the art, and to the extent that the lubrication fluid must ultimately return to the supply conduit, routing the return duct/scavenging conduit described per Petorii alongside the supply conduit 37 and toward the inlet of the supply conduit 37 (or the sump for supplying lubrication fluid to the supply conduit 37) would be desirable and/or an obvious design consideration for minimizing conduit length(s), thereby enabling the lubrication fluid to be used again expeditiously)].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first strut is positioned forward of the speed reduction assembly, and wherein the first scavenge conduit is provided through the first strut as a modification in the gas turbine engine per Petorii [e.g., modifying the gas turbine engine per Petorii such that the supply conduit 37 and the disclosed return duct extend through a same first strut/supporting structure that is forward of the speed reduction assembly so as to accordingly supply and return the oil/lubrication fluid to/from the speed reduction/gearbox assembly in the manner required/desired for the particular gas turbine engine application], as suggested by Portlock, in order to accordingly provide a lightweight lubricating fluid supply system for the lubrication of a gear assembly and other rotating components of a gas turbine engine, and such that the lubricating fluid supply system is compact, relatively uncomplicated, and inexpensive to manufacture, while still providing a high degree of reliability (see Fig. 2-3, 5 in conjunction with column 1, lines 52-61 and column 2, lines 13-17)
[additionally note that the aforementioned modification(s) constitute(s) the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration of the fact that Petorii and Portlock are each relevant to at least the same general field(s) of endeavor concerning gas turbine engines, gearbox/speed reduction assembly lubrication systems for gas turbine engines, etc., there would be no unexpected result(s)/effect(s) achieved via configuring the scavenge/return conduit (described but not illustrated) per Petorii to extend through a strut/supporting structure that is positioned forward of the gearbox/speed reduction assembly and alongside (or proximate to) the supply conduit 37].
Regarding claim 2, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches (at least implicitly) a core e.g., the flowpath across the rotor blades], and wherein the first turbine frame extends through the core flowpath (see Fig. 2). Also refer to discussion per claim 1.
Petorii fails to expressly teach a second turbine frame defining one or more second struts extended along a radial direction, wherein the second turbine frame defines a second scavenge conduit providing an egress of at least a portion of the flow of lubrication fluid from one or more of the bearing assemblies and the speed reduction assembly and wherein the second turbine frame further defines a pressure supply conduit providing a flow of gas therethrough, and wherein the second turbine frame extends through the core flowpath.
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein said gas turbine engine includes a first turbine frame (16, 40, 42) and a second turbine frame (44, 45), and such that each of the respective turbine frames include one or more respective scavenging conduits (d) for providing an egress of at least a portion of the flow of fluid from one or more of the bearing assemblies (62, 68, 96, 98) and the speed reduction assembly (90). Portlock further provides for wherein the second turbine frame comprises a pressure supply conduit (22) providing gas therethrough, and such that each of the respective turbine frames extend through (at least to some extent) a core flowpath [e.g., the flowpath across the rotor blades 52] of the gas turbine engine (see Fig. 2 in conjunction with abstract, column 3, lines 31-34, and column 5, lines 46-52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second turbine frame defining one or more second struts extended along a radial direction, wherein the second turbine e.g., modifying the gas turbine engine per Petorii such that multiple scavenging lines are utilized in (or throughout) various distinct turbine frame/strut portions to accordingly return the oil/lubrication fluid from the speed reduction/gearbox assembly], as suggested by Portlock, in order to accordingly provide a lightweight lubricating fluid supply system for the lubrication of a gear assembly and other rotating components of a gas turbine engine, and such that the lubricating fluid supply system is compact, relatively uncomplicated, and inexpensive to manufacture, while still providing a high degree of reliability (see Fig. 2-3, 5 in conjunction with column 1, lines 52-61 and column 2, lines 13-17)
[additionally note that the aforementioned modification(s) constitute(s) the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration that both Petorii and Portlock are concerned with the same general field(s) of endeavor concerning gas turbine engine gearing/bearing and/or lubrication configurations, there would be no surprising effect(s) yielded via utilizing the known technique(s) of providing multiple scavenge conduits for the egress of oil/lubrication fluid from a speed reduction/gearbox assembly and/or bearing assembly as per Portlock in other comparable gas turbine configurations, such as that of Petorii].
Regarding claims 3 and 22, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches (at least implicitly) a first pressure supply conduit (11) extended at least partially therethrough the first turbine frame (see Fig. 1-2) [e.g., the conduit(s) through which pressurized/compressed air is flowing through the gas turbine engine], and wherein the first supply conduit provides the flow of lubrication of fluid, and wherein the first pressure supply conduit provides a flow of gas therethrough (see Fig. 1-2 in conjunction with page 3, lines 1-3).
Petorii fails to expressly teach wherein a second pressure supply conduit is defined by a second turbine frame and such that the second pressure supply conduit provides a second flow of gas.
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein said gas turbine engine includes a first turbine frame (16, 40, 42) and a second turbine frame (44, 45), and such that each of the respective turbine frames include one or more respective scavenging conduits (d) for providing an egress of at least a portion of the flow of fluid from one or more of the bearing assemblies (62, 68, 96, 98) and the speed reduction assembly (90). Portlock further provides for wherein the second turbine frame comprises a respective pressure supply conduit (22) providing a flow of gas therethrough [e.g., the respective pressure supply conduit 22 being second with respect to the pressure supply conduit extending along the guide vanes 18], and such that each of the respective turbine frames extend through (at least to some extent) a core flowpath [e.g., the flowpath across the rotor blades 52] of the gas turbine engine (see Fig. 2 in conjunction with abstract, column 3, lines 31-34, and column 5, lines 46-52); see motivation(s) as discussed with regard to claim 2.
Regarding claim 4, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii fails to expressly teach wherein the second turbine frame and the rotatable drum of the turbine rotor assembly define a forward seal assembly, an aft seal assembly, and a first cavity located between the forward seal assembly and the aft seal assembly along a longitudinal direction of the gas turbine engine, and between an inner diameter of the second turbine frame and the drum of the turbine rotor assembly along the radial direction of the gas turbine engine.
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein the second turbine frame and the corresponding rotatable drum (24) of the turbine rotor assembly define a forward seal assembly (170), an aft seal assembly (170), and a first cavity located between the forward seal assembly and the aft seal assembly along a longitudinal direction of the gas turbine engine (see Fig. 5), and between an inner diameter of the second turbine frame and the drum of the turbine rotor assembly along the radial direction of the gas turbine engine (see Fig. 2-3, 5 in conjunction with column 5, lines 64-67 through column 6, lines 1-6) [e.g., the forward seal defined at the flange 172 and the aft seal defined at the flange 171].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second turbine frame and the rotatable drum of the turbine rotor assembly define a forward seal assembly, an aft seal assembly, and a first cavity located between the forward seal assembly and the e.g., modifying the gas turbine engine per Petorii so as to accordingly utilize various seals and/or sealing assemblies (to the extent that the use of seals is arguably not well-known and/or commonplace in the art)], as suggested by Portlock, in order to accordingly prevent lubricating fluid from migrating away from the rotating components of the gas turbine engine, prevent lubricating fluid from entering the compressor section, prevent high pressure hot air from entering the associating gearing assembly, and maintain oil within the gearing assembly (see Fig. 2-3, 5 in conjunction with column 5, lines 64-67 through column 6, lines 1-6); also see motivation(s) as discussed with regard to claim 2.
Regarding claims 5, 6, 7, 8, and 9, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii fails to expressly teach respective forward and aft seal assemblies (170), and wherein the respective seal assemblies are associated with various longitudinal portions, openings, and/or cavities of the gas turbine engine.
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein said gas turbine engine utilizes forward and aft seal assemblies, and wherein the respective seal assemblies are associated with various longitudinal portions, openings, and/or cavities of the gas turbine engine (see Fig. 2-3, 5 in conjunction with column 5, lines 64-67 through column 6, lines 1-6) [e.g., note that Portlock illustrates a first cavity located between the forward seal defined at the flange 172 and the aft seal defined at the flange 171, and that one can further infer that a pressure difference will exist across the seal(s) since one side of the seal(s) is/are being subjected to pressurized air from the compressor 22]; also see motivation(s) as discussed with regard to claims 2 and 4.
Regarding claim 10, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches (at least implicitly) a rotatable frame [e.g., the structural portion(s) above the rotatable drum 36], the rotatable frame comprising a plurality of radially extending members and an outer shroud [e.g., the uppermost/outer structural portion(s) per Fig. 2] extended in the longitudinal direction of the gas turbine engine, and wherein a plurality of outer shroud airfoils is extended inward along the radial direction of the gas turbine engine from the outer shroud, and wherein the rotatable drum is coupled to rotatable frame and is positioned at least partially inward of the rotatable frame along the radial direction (see Fig. 2).
Regarding claim 11, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches (at least implicitly) wherein the rotatable drum further defines one or more longitudinal portions coupled to the speed reduction assembly (see Fig. 2).
Regarding claim 12, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein one or more cavities are defined between the rotatable drum and the speed reduction assembly (see Fig. 2).
Regarding claim 13, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein the second see Fig. 2).
Regarding claim 14, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein the second turbine rotor defines a longitudinal portion (see Fig. 2) [e.g., any of the portions of the second turbine rotor extending from left to right per Fig. 2], wherein the longitudinal portion defines an opening defined therethrough (see Fig. 2) [e.g., at the roller bearing 30], the opening providing fluid communication from the cavity to the one or more bearing assemblies disposed between the rotatable drum and the second turbine rotor (see Fig. 2).
Regarding claim 15, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein the longitudinal portion is (or can be) considered to be a second longitudinal portion [e.g., with respect to the other portions of the second turbine rotor, each of which extend in the longitudinal direction at least to some extent], wherein the engine defines a second cavity [e.g., around the roller bearing 30] between a first longitudinal portion and the second longitudinal portion of the second turbine rotor [e.g., portions 39 and 40], and between one or more bearing assemblies disposed therebetween (see Fig. 2).
Regarding claim 16, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein the second turbine rotor defines a longitudinal portion (see Fig. 2) [e.g., portions 39 and 40] defined radially adjacent to an annular shroud (29) of the first turbine frame (see Fig. 2), wherein see Fig. 2).
Regarding claim 17, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein the first turbine frame further defines a lube oil housing assembly [e.g., any of the longitudinally extending structure(s) of which lubricating oil is contained] extended along a longitudinal direction of the gas turbine engine, the lube housing assembly disposed radially inward of the longitudinal portion [e.g., with respect to at least the uppermost section(s) of the portion 39] and the speed reduction assembly and the one or more bearing assemblies, wherein at least a portion of the first supply conduit extends through the lube housing (see Fig. 2), and wherein one or more cavities are defined between the lube housing assembly, the speed reduction assembly, and the longitudinal portion of the second turbine rotor (see Fig. 2), and wherein the longitudinal portion defines an opening defined therethrough (see Fig. 2) [e.g., at the roller bearing 30], the opening providing fluid communication from the cavity to the one or more bearing assemblies disposed between the first turbine frame and the longitudinal portion of the second turbine rotor (see Fig. 2).
Regarding claim 21, Petorii (Figures 1-2) teaches a gas turbine engine defining a radial direction and a longitudinal direction (see Fig. 1-2 in conjunction with Detailed Description of the Invention, line 1), the gas turbine engine comprising:
a turbine section defining a core flowpath [e.g., the flowpath across the rotor blades], the turbine section comprising a turbine rotor assembly comprising a gearbox (32, 33, 34, 35), a first turbine rotor (21, 23, 25, 26, 27), a second turbine rotor (22, 24, see Fig. 2);
a first turbine frame comprising a first strut extending along the radial direction through the core flowpath (see Fig. 2) [e.g., the first turbine frame defining at least a first strut extended along a radial direction defined by the structure(s) around and/or proximate to the oil supply pipe 37], the first turbine frame defining a first supply conduit (37) through the first strut to provide a flow of fluid to the gearbox (see Fig. 2), the first turbine frame further defining a first scavenge conduit [e.g., return duct] to provide an egress of at least a portion of the flow of fluid from the first supply conduit (see Fig. 2 in conjunction with page 3, lines 1-3) [e.g., while not illustrated, the aforementioned excerpt clearly describes a scavenge conduit/return duct for providing an egress of at least a portion of the flow of fluid that was supplied to the gearbox via the first supply conduit 37].
Petorii fails to expressly teach wherein the first strut is positioned forward of the gearbox, and wherein the first scavenge conduit is provided through the first strut [e.g., the strut through which the first supply conduit 37 is extending is generally positioned above the speed reduction assembly], a second turbine frame comprising a second strut extending along the radial direction through the core flowpath at a location spaced from the first strut along the longitudinal direction, wherein the second turbine frame defines a second scavenge conduit providing an egress of at least a portion of the flow of fluid from the first supply conduit.
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein said gas turbine engine includes a first 42), and such that a first strut (42) is positioned forward of the gearbox (90), and wherein a first scavenge conduit (d) is provided through the first strut for providing an egress of at least a portion of the flow of lubrication fluid from one or more of the bearing assemblies (62, 68, 96, 98) and the gearbox (see Fig. 2 in conjunction with abstract, column 3, lines 31-34, and column 5, lines 46-52) [e.g., observe the leftmost drain passage (d) extending through the first strut (42) of which is forward of the gearbox (90)].
Furthermore, having the supply conduit (37) per Petorii provided through a strut/supporting structure that is slightly forward of the gearbox/speed reduction assembly would be an obvious matter of routine design choice/consideration with regards to a particular gas turbine engine application [e.g., a gas turbine engine application that has the corresponding turbine rotor assemblies arranged/positioned differently with respect to the gearbox/speed reduction assembly (e.g., the particular routing of (or the decision as to how to effectively route) fluid supply conduits with respect to the components of a gas turbine engine only involves routine skill in the art, and to the extent that the lubrication fluid must ultimately return to the supply conduit, routing the return duct/scavenging conduit described per Petorii alongside the supply conduit 37 and toward the inlet of the supply conduit 37 (or the sump for supplying lubrication fluid to the supply conduit 37) would be desirable and/or an obvious design consideration for minimizing conduit length(s), thereby enabling the lubrication fluid to be used again expeditiously)].
Portlock further teaches a second turbine frame (44, 45) [e.g., each of the respective turbine frames defining a respective strut/structural support framework], and respective scavenging conduits (d) for providing an egress of at least a portion of the flow of fluid from one or more of the bearing assemblies (62, 68, 96, 98) and the speed reduction/gearbox assembly (90), and wherein the second turbine frame defines a second scavenge conduit (d) providing an egress of at least a portion of the flow of fluid from the first supply conduit [e.g., see the respective scavenge conduit(s) ‘d’ located at the gearbox 90 and defined within the second turbine frame 44, 45, such that said conduit(s) ‘d’ is/are clearly facilitating the egress of at least a portion of the fluid flow from one or more of the bearing assemblies 62, 68, 96, 98 and the speed reduction/gearbox assembly 90], wherein the second turbine frame comprises a pressure supply conduit (22) providing a flow of gas therethrough, and such that each of the respective turbine frames extend through (at least to some extent) a core flowpath [e.g., the flowpath across the rotor blades 52] of the gas turbine engine.
Similarly, Portlock teaches wherein the respective scavenge conduits (d) are provided “through” the respective strut(s)/structural support framework of the respective turbine frames [e.g., see the first scavenge conduit(s) ‘d’ going through at least the first strut portion 42 and the second strut portion 45 per Fig. 2] (see Fig. 2 in conjunction with abstract, column 3, lines 31-34, and column 5, lines 46-52); see motivation(s) as discussed with regard to claims 1 and 2.
Regarding claim 23, Petorii in view of Portlock teaches the invention as claimed and as discussed above. Petorii (Figures 1-2) further teaches wherein the first turbine rotor comprises a plurality of first turbine rotor airfoils (21, 23), wherein the second turbine rotor comprises a plurality of second turbine rotor airfoils (22, 24), and wherein see Fig. 2).
Petorii fails to expressly teach wherein the second strut of the second turbine frame extends through the core flowpath at a location aft of the first and second turbine airfoils.
However, Portlock (Figures 2-3, 5) teaches an analogous counter-rotating gas turbine engine (see Fig. 2-3, 5), and wherein said gas turbine engine includes a first turbine frame (16, 40, 42) and a second turbine frame (44, 45) [e.g., each of the respective turbine frames defining a respective strut/structural support framework], and wherein the respective strut(s)/structural support framework of the second turbine frame extend through (at least to some extent) the core flowpath at a location aft of the corresponding first and second turbine airfoils (52) [see Fig. 2 in conjunction with abstract, column 3, lines 31-34, and column 5, lines 46-52]; see motivation(s) as discussed with regard to claim 2. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747